Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

III.  DETAILED ACTION
Claims 1-20 are presented for examination.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 2/20/2020is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Independent claims 1, 10, 11 and 20 of the instant application are rejected under the judicially created doctrine of double patenting over claims 1, 17 and 23 (respectively) of Gerweck et al. US 10528540 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.

INSTANT APPLICATION 
Gerweck et al. US 10528540
1
1. A method comprising: receiving a set of database query statements applied to a virtual multi-dimensional data model representing a subject database, the virtual multidimensional data model comprising virtual cube attributes derived from at least a portion of subject database metadata associated with the subject database; and selecting an aggregate from a set of recommended aggregates, the selected aggregate representing a set of raw data in the subject database referenced by one or more of the virtual cube attributes.
1.  A method performed by at least one processor accessing at least one memory, the method comprising: identifying a storage facility having a first area to store at least one subject database comprising subject data and having a second area to store at least one set of subject database metadata comprising one or more subject database attributes characterizing the subject database; selecting a virtual multidimensional data model representing the subject database, the virtual multidimensional data model comprising virtual cube attributes derived from at least a portion of the subject database metadata; determining an aggregate of the virtual cube attributes referencing a set of raw data from the subject data, the set of raw data comprising a first number of objects, the aggregate derived from the selected virtual multidimensional data model and representing the raw data by a set of aggregated data comprising a second number of objects that is less than the first number of objects; generating at least one aggregate table comprising the aggregated data corresponding to the aggregate, the aggregated data derived from the raw data; and generating at least one set of aggregate metadata comprising one or more aggregate attributes characterizing the aggregate table.




As shown above, claims 1,17 and 23 of Gerweck et al. US 10528540 contains at least the elements of claims 1, 10, 11 and 20 of the instant application and as such anticipates claims 1, 10, 11 and 20 of the instant application.

“A later application claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus).”  ELI LILLY AND COMPANY  v  BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stolte et al. US 9,330,091 in view of Jiang et al. US PGPUB 20140163944.


A method comprising: 
receiving a set of database query statements applied to a virtual multi-dimensional data model representing a subject database data (fig. 6, item 225), the virtual multidimensional data model comprising virtual cube attributes derived from at least a portion of subject database metadata associated with the subject database(data source metadata. Col. 2, lines 25-45); and 
selecting an aggregate from a set of recommended aggregates, the selected aggregate representing a set of raw data in the subject database referenced by one or more of the virtual  attributes(i.e. virtual table. Col. 19, lines 47-67). 
Stolte does not explicitly teach virtual cube .

Stolte and Jiang are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “MULTIDIMENSIONAL data”.

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have modified Stolte by the teaching of Jiang to include virtual cube with the motivation to more better meet the need for increased demands for business systems to provide advanced analytics online including simulations able to perform so-called "what-if" analysis and the like taught by Jiang ([0012]).

As to claim 2, Stolte as modified teaches a method as in claim 1 wherein: 
the selected aggregate includes a first of number of objects derived from the set of raw data, the first number of objects being fewer than a second number of objects associated with the set of raw data. (Stolte col. 9, lines 12-14) (col. 10, lines 55-59). 

As to claim 3, Stolte as modified teaches a method as in claim 1 further comprising: generating a set of aggregate tables including a set of aggregated data corresponding to the selected aggregate; and 
generating a set of aggregate metadata including aggregate attributes characterizing the set of aggregate tables. (Col. 60, lines 5-20) (i.e. metadata. Col. 60, lines 5-7).  

 as modified teaches a method as in claim 3 further comprising: 
generating an aggregate object corresponding to the selected aggregate, the aggregate object used to develop a subject database query that accesses the set of aggregate tables and the set of aggregate metadata. (col. 19, lines 12-15 and 50-60).

As to claim 5, Stolte as modified teaches a method as in claim 1 further comprising:
 generating the set of recommended aggregates based on query attributes derived from the set of database query statements. (col. 19, lines 50-60).

As to claim 6, Stolte as modified teaches a method as in claim 1 further comprising: 
generating a set of aggregate performance metrics associated with the set of recommended aggregates (Col. 19, lines 1-17); 
selecting the aggregate from the set of recommended aggregates based on the set of aggregate performance metrics; deriving an aggregate plan from the selected aggregate; and executing the aggregate plan (Col. 19, lines 1-17).. 

As to claim 7, Stolte as modified teaches a method as in claim 6, wherein executing the aggregate plan includes: 
executing an aggregate database query, the aggregate database query including subject database queries configured to operate on the subject database; and returning an aggregate result set Col. 19, lines 1-17). 

As to claim 8, Stolte as modified teaches a method as in claim 7 further comprising: via the returned aggregate result set: 
generating a set of aggregate tables including a set of aggregated data corresponding to the selected aggregate; generating a set of aggregate metadata including aggregate attributes characterizing the set of aggregate tables (col. 25, lines 40-43); and 
generating an aggregate object corresponding to the selected aggregate, the aggregate object used to develop a subject database query that accesses the set of aggregate tables and the set of aggregate metadata (col. 25, lines 40-43). 

As to claim 9, Stolte as modified teaches a method as in claim 1, further comprising: 
receiving a signal to update the selected aggregate; 
identifying attributes pertaining to an aggregate update; 
generating an aggregate plan from the identified attributes describing the aggregate update; and 
executing the aggregate plan (col. 25, lines 40-43). 


As to claims 10-20, the limitations of these claims have been noted in the rejection above. They are therefore rejected as set forth above.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)






Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153